LOCKWOOD, J.
This case was argued and submitted to the court at the same time as Hoy v. State, *458ante, p. 440, 99 Pae. (2d) 623 (just affirmed), and it was stipulated by counsel tbat all of the legal questions raised on this appeal were also raised in Hoy v. State, supra, and tbat an affirmance of the judgment in the case last named would necessarily require an affirmance of the judgment in the present case.
The judgment of the superior court herein is, therefore, affirmed.
BOSS, C. J., and McALISTEB, J., concur.